DETAILED ACTION  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This is a final action in response to a communication submitting amended claims and remarks, received on February 17, 2022, relating to U.S. Patent Application No. 16/509,436 filed on July 11, 2019. The applicant claims priority from U.S. Provisional Application No. 62/696,753 filed on July 11, 2018.  Claims 1 and 11 are amended. Claims 2 and 12 are cancelled. Claims 1, 3-11 and 13-20 are pending and have been examined
 
  Response to Arguments

Applicant’s remarks submitted on February 17, 2022 have been fully considered, however, are not persuasive.
Insofar as Applicant has cancelled Claims 2 and 12, the Claim Interpretation objection is withdrawn.
With respect to the 35 USC § 101 rejection, Applicant asserts that independent Claim 1 does not fall within any of the identified groupings of MPEP 2106.04 and does not recite an abstract idea. (Remarks, pp. 7 – 9). Applicant asserts, citing to Bancorp Servs. for support, that the claimed elements do not recite the fundamental economic practice of insurance. (Remarks, p. 8). Examiner respectfully disagrees. Specification paragraphs 40 recites the use of health care data to calculate, analyze and negotiate healthcare costs. (See Section 101 rejection below). Applicant further asserts that the claims do not recite a mental process in that assigning a price to diagnosis and treatment cannot be done in a manual way due to the complex nature of the DRG process. (Remarks, pp. 8-9). Examiner respectfully disagrees. The process can be done, albeit longer, by using pen and paper. Applicant further assets that even if the claims are found to recite an abstract idea, the claim as a whole integrates the judicial exception into a practical application in that Claim 1 recites an improvement in the functioning of a computer, or an improvement to other technology or technical field by including patient profile/condition into the formula when calculating a cost estimate. (Remarks, pp. 10-11). Examiner respectfully disagrees. The claims recite an improvement to a business process. Lastly, Applicant further asserts that under Step 2B the claims recite significantly more in that the additional elements, in combination, are not well-understood, routine or conventional activity. (Remarks, pp. 11-12). Examiner respectfully disagrees. The claims recite the use, at a high level, of computing devices to implement the abstract idea. Moreover, none of the abstract elements have been recited in Step 2A, Prong 2 as insignificant-extra-solution activity which would require Berkheimer support that the elements are well-understood, routine and conventional. (See Section 101 rejection below). The Section 101 rejection is maintained.
With respect to the 35 USC §§ 102 and 103 rejections, Applicant asserts that the cited reference, Fidone, does not disclose the elements in amended Claim 1, particularly, "receiving patient profile information from a remote user via a user portal interface" and "automatically converting the patient profile information into a cost estimate based on the health care cost information using a processing device." (Remarks, p. 14). Examiner respectfully disagrees. Fidone (Par. 74, Fig. 5A, 503, Par. 75) discloses this limitation. Further, Rockholt discloses the elements of canceled dependent Claims 2 and 12 which have been incorporated into Claims 1 and 11, respectively. (See Section 103 rejection below). 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1and 3-10 are directed to a method for condition-based health care cost estimation.  Claims 11and 13- 20 are directed to a system for condition-based health care cost estimation comprising a network interface and processing device. Therefore, on its face, each of Claims 1, 3-11 and 13-20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for condition-based health care cost estimation, comprising: obtaining health care cost information associated with a Diagnosis-Related Group (DRG) defined by the tenth (10th) revision of the International Classification of Disease and related health problems (ICD-10) from a database; receiving patient profile information from a remote user via a user portal interface; automatically converting the patient profile information into a cost estimate based on the health care cost information using a processing device configured to determine an applicable DRG in response to an automated evaluation of the patient profile information according to a set of DRG determination rules; and communicating the cost estimate to the remote user interface device; wherein converting the patient profile information into a cost estimate further comprises assigning a weighting factor to the costs defined by the DRG, the weighting factor representative of a set of comorbidity conditions that factor into the cost, the set of comorbidity conditions derived from the patient profile information. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites obtaining healthcare cost information from a database and patient profile information to determine a cost estimate which involves fundamental economic practices of insurance including commercial interactions falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. The claim also involves a mental process. The obtaining health care information and related health problems is observation. The receiving patient profile information is observation. The converting into a cost estimate is evaluation.
Claim 11 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for condition-based health care cost estimation, comprising: obtaining health care cost information associated with a Diagnosis-Related Group (DRG) defined by the tenth (10th) revision of the International Classification of Disease and related health problems (ICD-10) from a database; receiving patient profile information from a remote user via a user portal interface; automatically converting the patient profile information into a cost estimate based on the health care cost information using a processing device configured to determine an applicable DRG in response to an automated evaluation of the patient profile information according to a set of DRG determination rules; and communicating the cost estimate to the remote user interface device; wherein converting the patient profile information into a cost estimate further comprises assigning a weighting factor to the costs defined by the DRG, the weighting factor representative of a set of comorbidity conditions that factor into the cost, the set of comorbidity conditions derived from the patient profile information. The additional elements of Claim 1 are the underlined portions of the claim indicated above and amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. Therefore claim 1 is directed to an abstract idea without a practical application. Claim 11 is also directed to an abstract idea without a practical application for similar reasons.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claims 1 and 11 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. Based on the aforementioned, the additional elements of Claim 1 and 11 fail to add significantly more to the abstract idea.

Dependent claims
Claims 3 and 13 (profile information comprises age or date of birth), Claims 4 and 14 (profile information comprises location information), Claims 5 and 15 (profile information comprises sex/gender of patient), Claims 6 and 16 (identification of pre-existing or chronic condition), Claims 7 and 17 (prompting identification of diagnosed condition), Claims 8 and 18 (prompting identification of procedure to be performed), Claims 9 and 19 (calculating  estimate of coverage of insurance or reimbursement program), and Claims 10 and 20 (converting the profile data to ICD-10 data and posting over HTTP API to perform DRG grouping prior to determining cost estimate) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 3-11 and 13-20 are not patent eligible. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 – 11 and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Fidone et al., US 2017/0357756 A1, (“Fidone”), in view of Rockholt, Diagnosis Related Groups (DRG), October 2015, Inform Software Corporation Newsletter, Volume 5, Issue 53, (“Rockholt”).

Claim 1:
Fidone teaches:
A method for condition-based health care cost estimation, comprising: obtaining health care cost information associated with a Diagnosis-Related Group (DRG) defined by the tenth (10th) revision of the International Classification of Disease and related health problems (ICD-10) from a database; (See Fidone, Par. 41 (Once a patient is admitted to a hospital or other health care facility, a clinical documentation improvement (CDI) specialist reviews the admitting physician's diagnosis, and the patient's medical history and current physical, enters the diagnoses in International Classification of Diseases (ICD) codes such as in ICD code groups ICD-9 or ICD-10, and executes a DRG grouper application to aggregate the selected ICD-9 or ICD-10 codes to produce an initial DRG code, known as a working DRG.), Par. 42 (Estimated reimbursement information may be obtained from the working DRG.), Par. 43 (In addition to (or in lieu of) expected reimbursement information, the diagnosis ( e.g., from ICD-9 or ICD-10
codes), the working DRG, or other suitable diagnosis information may also be used to obtain expected cost information.))

receiving patient profile information from a remote user via a user portal interface; (See Fidone, Par. 75 (The HVA server 502 receives order information, patient information, and the like from the EMR system 504 by, for example, an HL 7 interface to the EMR system 504.), Par. 74, Fig. 5A, 503 (The EMR user interface receives from the physician /provider device (remote user.))

automatically converting the patient profile information into a cost estimate based on the health care cost information using a processing device configured to determine an applicable DRG in response to an automated evaluation of the patient profile information according to a set of DRG determination rules ; and (See Fidone, Par. 74 (The HVA server 502 produces average cost to treat DRG 502A and expected patient cost 502B.), Par. 75 (The HVA server 502 receives order information, patient information, and the like from the EMR system 504 by, for example, an HL 7 interface to the EMR system 504.), Par. 74, Fig. 5A, 503 (The EMR user interface receives from the physician /provider device (remote user.))

communicating the cost estimate to the remote user interface device. (See Fidone, Par. 28 (Server 112 retrieves and provides information about one or more
patient health care records, one or more medical or health care procedures associated with the patient, and cost or reimbursement information associated with the medical or health care procedures.), Par. 49 (Costs associated with various patient care are determined, and the effect of those costs relative to the overall reimbursement or average cost to treat may be indicated in real-time by a change in the fill level (shown in FIG. 3 as edge 304') of the progress bar 304 on the display 300.))

Fidone does not expressly disclose, however, Rockholt teaches:
wherein converting the patient profile information into a cost estimate further comprises assigning a weighting factor to the costs defined by the DRG, the weighting factor representative of a set of comorbidity conditions that factor into the cost, the set of comorbidity conditions derived from the patient profile information. (See Rockholt, Page 01 (The DRG groups included the diagnoses, and the diagnoses with CC, or “complications and / or comorbidities.” amount. Each DRG has a payment weight assigned to it, based on the average resources used to treat the patients in a specific DRG relative to the average resources used to treat patients in all DRGs. The weights are intended to account for cost variations between different types of treatments. More costly conditions are assigned a higher DRG weight. For example, in 2015, the weights ranged from 0.4057 for DRG 782, antepartum without medical complications, to 25.392, DRG 001, heart transplant or implant of heart assist system, with major complications and/or comorbidities.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Fidone discussed above, a step for assigning a weighting factor to costs defined by the DRG for comorbidity conditions, as taught by Rockholt in order to accurately determine the cost of medical treatment for more costly conditions. Further, since the claimed invention is merely a combination of old elements, Fidone’s method for determining the cost for medical treatment and Rockholt’s step for assigning a weighting factor to costs defined by the DRG for comorbidity conditions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
the patient profile information further comprises at least one of an age and a date of birth for the patient. (See Fidone, Fig. 3, Par. 47, (The display 300 may show information 302 associated with a patient's electronic medical record (EMR).), Par. 116 (The patients may be categorized as similar based on demographic data (e.g., age, gender, location, and the like.))

Claim 4:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
the patient profile information further comprises location information. (See Fidone, Par. 116 (The patients may be categorized as similar based on demographic data (e.g., age, gender, location, and the like.))

Claim 5:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
the patient profile information further comprises identification of a biological sex of the patient. (See Fidone, Fig. 3, Par. 47, (The display 300 may show information 302 associated with a patient's electronic medical record (EMR).), Par. 116 (The patients may be categorized as similar based on demographic data (e.g., age, gender, location, and the like.))

Claim 6:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
receiving medical history information associated with the patient, the medical history information including identification of a pre-existing condition or a chronic condition of the patient. (See Fidone, Par. 41 (Once a patient is admitted to a hospital or other health care facility, a clinical documentation improvement (CDI) specialist reviews the admitting physician's diagnosis, and the patient's medical history and current physical, enters the diagnoses in International Classification of Diseases (ICD) codes.))

Claim 7:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
prompting the user for identification of a diagnosed condition. (See Fidone, Par. 41 (CDI specialist reviews physician's diagnosis, patient's medical history and current physical and enters the diagnoses of diseases.))

Claim 8:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
prompting the user for identification of a procedure to be performed. (See Fidone, Par. 28 (Server 112 retrieves and provides information about patient health care records, medical or health care procedures associated with the patient and cost or reimbursement information associated with the procedures.), Fig. 3, Par. 47, (Display 300 shows information 302 associated with a patient's electronic medical record (PROCEDURE).))

Claim 9:
Fidone and Rockholt teach each and every element of Claim 1 above.
Fidone further teaches:
calculating an estimate of coverage of an insurance or reimbursement program. (See Fidone, Par. 42 (Estimated reimbursement information may be obtained from the working DRG.), Par. 43 (In addition to expected reimbursement information, the diagnosis, the working DRG, or other suitable diagnosis information may also be used to obtain expected cost information.), Par. 65 (The comparison with the overall reimbursement or average cost to treat may account for different financial
factors, including profit margins, "fudge factors", differences between insurance providers, seasonal variations of costs, and the like.))

Claim 10:
Fidone and Rockholt teach each and every element of Claim 1 above.
performing DRG grouping, wherein the DRG grouping comprises: converting the patient profile data into ICD-10 data for DRG grouping; (See Fidone, Par. 41 (Once a patient is admitted to a hospital or other health care facility, a clinical documentation improvement (CDI) specialist reviews the admitting physician's diagnosis, and the patient's medical history and current physical, enters the diagnoses in International Classification of Diseases (ICD) codes such as in ICD code groups ICD-9 or ICD-10, and executes a DRG grouper application to aggregate the selected ICD-9 or ICD-10 codes to produce an initial DRG code, known as a working DRG.)

posting the converted data set over HTTP API request to perform the DRG grouping; (See Fidone, Par. 26 (FIG. 1 illustrates an example system 100 for determining and indicating value of health care. As shown in FIG. 1, the system 100 includes a network 102. The network 102 generally represents a communication network or combination of communication networks facilitating communication between different devices or systems. The network 102 includes a combination of networks, such as the Internet.), Par. 27 (Multiple end user devices 104-110 communicate via the network 102. The user devices 104-110 generally denote devices used by health care providers or their assistants to access, provide, update, or remove information associated with patient electronic medical records (EMRs), health care costs, and health care value measurements.))

returning the assigned DRG to the patient pricing portal over HTTP API request; and (See Fidone, Fig. 1, Par. 27 (Multiple end user devices 104-110 communicate via the network 102. The user devices 104-110 generally denote devices used by health care providers or their assistants to access, provide, update, or remove information associated with patient electronic medical records (EMRs), health care costs, and health care value measurements.))

wherein the grouped DRG data and patient profile data are used to determine the cost estimate. (See Fidone, Par. 74 (The HVA server 502 produces average cost to treat DRG 502A and expected patient cost 502B.))

Claim 11:
Fidone teaches:
A system for condition-based health care cost estimation, comprising: a network interface configured to: obtain health care cost information associated a Diagnosis-Related Group (DRG) defined by the tenth (10th) revision of the International Classification of Disease and related health problems (ICD-10) from a database; and (See Fidone, Par. 41 (Once a patient is admitted to a hospital or other health care facility, a clinical documentation improvement (CDI) specialist reviews the admitting physician's diagnosis, and the patient's medical history and current physical, enters the diagnoses in International Classification of Diseases (ICD) codes such as in ICD code groups ICD-9 or ICD-10, and executes a DRG grouper application to aggregate the selected ICD-9 or ICD-10 codes to produce an initial DRG code, known as a working DRG.), Par. 42 (Estimated reimbursement information may be obtained from the working DRG.), Par. 43 (In addition to (or in lieu of) expected reimbursement information, the diagnosis ( e.g., from ICD-9 or ICD-10 codes), the working DRG, or other suitable diagnosis information may also be used to obtain expected cost information.))

receive patient profile information from a remote user via a user portal interface; and (See Fidone, Par. 75 (The HVA server 502 receives order information, patient information, and the like from the EMR system 504 by, for example, an HL 7 interface to the EMR system 504.), Par. 74, Fig. 5A, 503 (The EMR user interface receives from the physician /provider device (remote user.))

a processing device configured to automatically convert the patient profile information into a cost estimate based on health care cost information using a processing device configured to determine an applicable DRG in response to an automated evaluation of the patient profile information according to a set of DRG determination rules; (See Fidone, Par. 74 (The HVA server 502 produces average cost to treat DRG 502A and expected patient cost 502B.), Par. 75 (The HVA server 502 receives order information, patient information, and the like from the EMR system 504 by, for example, an HL 7 interface to the EMR system 504.), Par. 74, Fig. 5A, 503 (The EMR user interface receives from the physician /provider device (remote user.))

wherein the network interface is further configured to communicate the cost estimate to a remote user interface device. (See Fidone, Par. 28 (Server 112 retrieves and provides information about one or more patient health care records, one or more medical or health care procedures associated with the patient, and cost or reimbursement information associated with the medical or health care procedures.),Par. 49 (Costs associated with various patient care are determined, and the effect of those costs relative to the overall reimbursement or average cost to treat may be indicated in real-time by a change in the fill level (shown in FIG. 3 as edge 304') of the progress bar 304 on the display 300.))

Fidone does not expressly disclose, however, Rockholt teaches:
wherein to convert the patient profile information into a cost estimate further comprises to assign a weighting factor to the costs defined by the DRG, the weighting factor representative of a set of comorbidity conditions that factor into the cost, the set of comorbidity conditions derived from the patient profile information. (See Rockholt, Page 01 (The DRG groups included the diagnoses, and the diagnoses with CC, or “complications and / or comorbidities.” amount. Each DRG has a payment weight assigned to it, based on the average resources used to treat the patients in a specific DRG relative to the average resources used to treat patients in all DRGs. The weights are intended to account for cost variations between different types of treatments. More costly conditions are assigned a higher DRG weight. For example, in 2015, the weights ranged from 0.4057 for DRG 782, antepartum without medical complications, to 25.392, DRG 001, heart transplant or implant of heart assist system, with major complications and/or comorbidities.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Fidone discussed above, a step for assigning a weighting factor to costs defined by the DRG for comorbidity conditions, as taught by Rockholt in order to accurately determine the cost of medical treatment for more costly conditions. Further, since the claimed invention is merely a combination of old elements, Fidone’s method for determining the cost for medical treatment and Rockholt’s step for assigning a weighting factor to costs defined by the DRG for comorbidity conditions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
the patient profile information further comprises at least one of an age and a date of birth for the patient. (See Fidone, Fig. 3, Par. 47, (The display 300 may show information 302 associated with a patient's electronic medical record (EMR).), Par. 116 (The patients may be categorized as similar based on demographic data (e.g., age, gender, location, and the like.))

Claim 14:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
the patient profile information further comprises location information. (See Fidone, Par. 116 (The patients may be categorized as similar based on demographic data (e.g., age, gender, location, and the like.))                                                                                                  

Claim 15:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
the patient profile information further comprises identification of a gender of the patient. (See Fidone, Fig. 3, Par. 47, (The display 300 may show information 302 associated with a patient's electronic medical record (EMR).), Par. 116 (The patients may be categorized as similar based on demographic data (e.g., age, gender, location, and the like.))
 
Claim 16:
Fidone and Rockholt teach each and every element of Claim 11 above.
receiving medical history information associated with the patient, the medical history information including identification of a pre-existing condition or a chronic condition of the patient. (See Fidone, Par. 41 (Once a patient is admitted to a hospital or other health care facility, a clinical documentation improvement (CDI) specialist reviews the admitting physician's diagnosis, and the patient's medical history and current physical, enters the diagnoses in International Classification of Diseases (ICD) codes.))

Claim 17:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
prompting the user for identification of a diagnosed condition. (See Fidone, Par. 41 (CDI specialist reviews physician's diagnosis, patient's medical history and current physical and enters the diagnoses of diseases.))

Claim 18:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
prompting the user for identification of a procedure to be performed. (See Fidone, Par. 28 (Server 112 retrieves and provides information about patient health care records, medical or health care procedures associated with the patient and cost or reimbursement information associated with the procedures.), Fig. 3, Par. 47, (Display 300 shows information 302 associated with a patient's electronic medical record (PROCEDURE).))
 
Claim 19:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
calculating an estimate of coverage of an insurance or reimbursement program. (See Fidone, Par. 42 (Estimated reimbursement information may be obtained from the working DRG.), Par. 43 (In addition to expected reimbursement information, the diagnosis, the working DRG, or other suitable diagnosis information may also be used to obtain expected cost information.), Par. 65 (The comparison with the overall reimbursement or average cost to treat may account for different financial factors, including profit margins, "fudge factors", differences between insurance providers, seasonal variations of costs, and the like.))

Claim 20:
Fidone and Rockholt teach each and every element of Claim 11 above.
Fidone further teaches:
DRG grouper unit configured to: convert the patient profile data into ICD-10 data for DRG grouping; (See Fidone, Par. 41 (Once a patient is admitted to a hospital or other health care facility, a clinical documentation improvement (CDI) specialist reviews the admitting physician's diagnosis, and the patient's medical history and current physical, enters the diagnoses in International Classification of Diseases (ICD) codes such as in ICD code groups ICD-9 or ICD-10, and executes a DRG grouper application to aggregate the selected ICD-9 or ICD-10 codes to produce an initial DRG code, known as a working DRG.)

post the converted data set over HTTP API request to perform the DRG grouping; (See Fidone, Par. 26 (FIG. 1 illustrates an example system 100 for determining and indicating value of health care. As shown in FIG. 1, the system 100 includes a network 102. The network 102 generally represents a communication network or combination of communication networks facilitating communication between different devices or systems. The network 102 includes a combination of networks, such as the Internet.), Par. 27 (Multiple end user devices 104-110 communicate via the network 102. The user devices 104-110 generally denote devices used by health care providers or their assistants to access, provide, update, or remove information associated with patient electronic medical records (EMRs), health care costs, and health care value measurements.))

return the assigned DRG to the patient pricing portal over HTTP API request; and (See Fidone, Fig. 1, Par. 27 (Multiple end user devices 104-110 communicate via the network 102. The user devices 104-110 generally denote devices used by health care providers or their assistants to access, provide, update, or remove information associated with patient electronic medical records (EMRs), health care costs, and health care value measurements.))

wherein the grouped DRG data and patient profile data are used to determine the cost estimate.  (See Fidone, Par. 74 (The HVA server 502 produces average cost to treat DRG 502A and expected patient cost 502B.))wherein the grouped DRG data and patient profile are used to determine the cost estimate.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/17/2022